DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 7/8/2022 are acknowledged.  Claims 1-4, 7, 10, 12, 15 and 17 are amended; claims 9, 11, 13-14 and 20-24 are canceled; no claims are withdrawn; claims 25-32 are new; claims 1-8, 10, 12, 15-19 and 25-32 are pending and have been examined on the merits.

Claim Objections
Claims 1, 4-6, 19 and 30-32 are objected to because of the following informalities:
Amended claim 1 recites, in part, “A method comprising: providing a culture comprising a population of microalgae cellsdetermining an acetate toxicity threshold level of the microalgae cell population; supplying the culture with at least one of acetate and acetic acid;” which should be “A method comprising: providing a culture comprising a population of microalgae cells; determining an acetate toxicity threshold level of the microalgae cell population; supplying the culture with at least one of acetate or acetic acid;” because 1) punctuation and a space would appear to be needed between “providing a culture comprising a population of microalgae cells” and “determining an acetate toxicity threshold level of the microalgae cell population” and because a list of alternatives which are not in the form of a Markush group should be separated by “or” not “and”.  Appropriate correction is required.
Claim 4 recites, in part, “comprises at least one of hydrochloric acid, phosphoric acid, and sulfuric acid” which should be “comprises at least one of hydrochloric acid, phosphoric acid, or sulfuric acid” because a list of alternatives which are not in the form of a Markush group should be separated by “or” not “and”.  Appropriate correction is required.
Claim 5 recites, in part, “wherein the microalgae cell population uses the at least one of acetate and acetic acid as an organic carbon source” which should be “wherein the microalgae cell population uses the at least one of acetate or acetic acid as an organic carbon source” to be consistent with claim 1 as described above, and because a list of alternatives which are not in the form of a Markush group should be separated by “or” not “and”.  Appropriate correction is required.
Claim 6 recites “sacchrose” and “tartaric” in the list of organic carbon sources.  “Sacchrose” and “tartaric” are objected to because there are no organic carbon sources called “sacchrose” or “tartaric”.  Appropriate correction is required.
Claim 19 recites, in part, “adding at least one of ammonia and ammonium” which should be “adding at least one of ammonia or ammonium” because a list of alternatives which are not in the form of a Markush group should be separated by “or” not “and”.  Appropriate correction is required.
Claim 30 recites, in part, “one or more beneficial properties related to at least one of microalgae product production and growth” which should be “one or more beneficial properties related to at least one of microalgae product production or growth” because a list of alternatives which are not in the form of a Markush group should be separated by “or” not “and”.  Appropriate correction is required.
Claim 31 recites, in part, “one or more beneficial properties comprise at least one of biomass growth rate and lipid production” which should be “one or more beneficial properties comprise at least one of biomass growth rate or lipid production” because a list of alternatives which are not in the form of a Markush group should be separated by “or” not “and”.  Appropriate correction is required.
Claim 32 recites, in part, “wherein at least one of supplying the culture with at least one of acetate and acetic acid, controlling the pH of the culture medium, and controlling a residual acetate concentration in the culture medium is facilitated by a pH auxostat” which should be “wherein at least one of supplying the culture with at least one of acetate or acetic acid, controlling the pH of the culture medium, or controlling a residual acetate concentration in the culture medium is facilitated by a pH auxostat” to be consistent with claim 1 as described above, and because a list of alternatives which are not in the form of a Markush group should be separated by “or” not “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 13-14 under 35 U.S.C. § 112(b), as set forth at pp. 2-3 of the previous Office Action, is moot in view of the cancelation of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 12, 15, 17 and 26-32 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ganuza Taberna et al., WO2016/109190 (Foreign patent document cite 1, IDS, 3/26/2019; herein “Ganuza Taberna”) in light of NPL document “BG-11-medium” (cite U, attached PTO-892).
Ganuza Taberna teaches methods of culturing microalgae comprising providing a culture of microalgae cells (Chlorella sp. microalgal cells; Example 1, [0074-5], Table 1; Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6), determining an acetate toxicity threshold level of the microalgae cell population (the acetate toxicity threshold level of the Chlorella sp. microalgae cell population is 7.5 g/L of acetate; Example 1, [0074-5], Table 1), supplying the culture with at least one of acetate and acetic acid and controlling a pH of the culture medium and a residual acetate concentration in the culture medium to maintain an average internal microalgae cell acetate concentration below the determined acetate toxicity threshold level, wherein the pH is maintained at a pre-determined set point throughout a productive life of the culture to increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture (culturing the Chlorella sp. microalgae population on an acetic acid/pH-auxostat system at a constant pH of 7.5 wherein the BG-11 culturing medium comprised 2.5 g/L sodium acetate and the culture was not pH shocked; Control samples in Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6) anticipating claims 1-2, 5-8, 12, 15, 17 and 26-32.
Regarding the limitation of claim 1 drawn to the hoped-for results that the method is “to increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture”, the method of Ganuza Taberna anticipates the claimed method; hence, the method of Ganuza Taberna would also increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture if the claims are enabled for the scope of the claims.
Regarding claim 6, Ganuza Taberna discloses that the Chlorella sp. microalgae populations are cultured in BG-11 medium (Example 1, [0074-5], Table 1; Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6).  NPL document “BG-11-medium” is cited as evidence that BG-11 culture medium comprises citric acid (Table on 1st page, row 5), anticipating claim 6.
It is noted that NPL document “BG-11-medium” is not prior art.  In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date.  In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include the characteristics and properties of a material or a scientific truism.  See M.P.E.P. § 2124.  In Wilson, the examiner relied on a reference published after the filing date of the relevant application as evidence of inherent properties of polyurethane foams, and the CAFC wrote, "The board considered that the publication was properly cited to show a state of fact. After reading the entire publication, so do we.  It clearly is a discussion of the properties of polyurethane foam products generally, products made by the processes of the prior art of record in this case .... As evidence of the characteristics of prior art foam products, however, we know of no reason in law why it is not acceptable."  In the instant case, NPL document “BG-11-medium” is cited solely as evidence that BG-11 medium inherently comprises citric acid.
Regarding claims 12, 15, 17, 26-28 and 30-31, the claims do not add or modify steps of the method but simply recite hoped-for results.  The method of Ganuza Taberna anticipates the claimed method; hence, the method of Ganuza Taberna would also produce the hoped-for results if the claims are enabled for the scope of the claims; thus, claims 12, 15, 17, 26-28 and 30-31 are anticipated by Ganuza Taberna.
Regarding claim 29, Ganuza Taberna teaches that the culture of Chlorella sp. microalgae is contaminated with bacteria (Example 6, [0084-5], Table 6) anticipating claim 29.

Claim Rejections - 35 USC § 103
The rejection of claims 1-8, 10-12, 15 and 17 under 35 U.S.C. § 103(a) over Ganuza Taberna et al., WO2016/109190 (Foreign patent document cite 1, IDS, 3/26/2019; herein “Ganuza Taberna”) in view of Park et al., US 9745606 (cite B, PTO-892, 4/18/2022; herein “Park”) and Tsuchida et al., US2015/0259706 (cite A, PTO-892, 4/18/2022; herein “Tsuchida”) as set forth at pp. 3-10 of the previous Office Action, is moot regarding claim 11 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-8 and 10-19 under 35 U.S.C. § 103(a) over Ganuza Taberna in view of Tsuchida and McCaffrey et al., WO 2010/080377 (Foreign patent document cite 3, IDS, 3/26/2019) as set forth at pp. 10-11 of the previous Office Action, is moot regarding claims 11 and 13-14 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12, 15, 17 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ganuza Taberna.
The discussion of Ganuza Taberna regarding claims 1-2, 5-8, 12, 15, 17 and 26-32 set forth in the rejection above is incorporated herein.
Ganuza Taberna discloses methods comprising: providing a culture of microalgae cells (Chlorella sp. microalgal cells; Example 1, [0074-5], Table 1; Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6), determining an acetate toxicity threshold level of the microalgae cell population (the acetate toxicity threshold level of the Chlorella sp. microalgae cell population is 7.5 g/L of acetate; Example 1, [0074-5], Table 1), supplying the culture with at least one of acetate or acetic acid and controlling a pH of the culture medium and a residual acetate concentration in the culture medium to maintain an average internal microalgae cell acetate concentration below the determined acetate toxicity threshold level, wherein the pH is maintained at a pre-determined set point throughout a productive life of the culture to increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture (culturing the Chlorella sp. microalgae population on an acetic acid/pH-auxostat system at a constant pH of 7.5 wherein the BG-11 culturing medium comprised 2.5 g/L sodium acetate and the culture was not pH shocked; Control samples in Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6).
Ganuza Taberna teaches that the pH of the culture can be further controlled by adding a second acid to the culture medium wherein the second acid is sulfuric acid or hydrochloric acid [0052-3].  
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method disclosed by Ganuza Taberna comprising: providing a culture of microalgae cells, determining an acetate toxicity threshold level of the microalgae cell population (the acetate toxicity threshold level of the Chlorella sp. microalgae cell population is 7.5 g/L of acetate), supplying the culture with at least one of acetate or acetic acid and controlling a pH of the culture medium and a residual acetate concentration in the culture medium to maintain an average internal microalgae cell acetate concentration below the determined acetate toxicity threshold level, wherein the pH is maintained at a pre-determined set point throughout a productive life of the culture to increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture (culturing the Chlorella sp. microalgae population on an acetic acid/pH-auxostat system at a constant pH of 7.5 wherein the BG-11 culturing medium comprised 2.5 g/L sodium acetate and the culture was not pH shocked) wherein the pH of the culture is further controlled by adding a second acid to the culture medium wherein the second acid is sulfuric acid or hydrochloric acid; therefore, claims 3-4 are prima facie obvious.

Claims 1-8, 10, 12, 15, 17 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ganuza Taberna in view of Park et al., US 9745606 (cite B, PTO-892, 4/18/2022; herein “Park”) and Tsuchida et al., US2015/0259706 (cite A, PTO-892, 4/18/2022; herein “Tsuchida”).
The discussion of Ganuza Taberna regarding claims 1-8, 12, 15, 17 and 26-32 set forth in the rejection above is incorporated herein.
Ganuza Taberna discloses methods comprising: providing a culture of microalgae cells (Chlorella sp. microalgal cells; Example 1, [0074-5], Table 1; Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6), determining an acetate toxicity threshold level of the microalgae cell population (the acetate toxicity threshold level of the Chlorella sp. microalgae cell population is 7.5 g/L of acetate; Example 1, [0074-5], Table 1), supplying the culture with at least one of acetate or acetic acid and controlling a pH of the culture medium and a residual acetate concentration in the culture medium to maintain an average internal microalgae cell acetate concentration below the determined acetate toxicity threshold level, wherein the pH is maintained at a pre-determined set point throughout a productive life of the culture to increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture (culturing the Chlorella sp. microalgae population on an acetic acid/pH-auxostat system at a constant pH of 7.5 wherein the BG-11 culturing medium comprised 2.5 g/L sodium acetate and the culture was not pH shocked; Control samples in Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6).
Ganuza Taberna does not specifically teach that the microalgae is Aurantiochytrium; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the microalgae in Ganuza Taberna’s method to be Aurantiochytrium in view of the disclosures of Park and Tsuchida.
Park teaches that Aurantiochytrium are Thraustochytrid microalgae which produce bio-oil (Abst.).  Hence, it would appear that Aurantiochytrium are microalgae which could be cultivated according to Ganuza Taberna’s method because Ganuza Taberna teaches that the method is to be applied to microalgae (Title, Abst.; [0005]).
Tsuchida teaches methods of culturing microbes (Abst.) wherein the microbe can be the microalgae Aurantiochytrium ([0028], [0090], claim 8) wherein the culture comprises acetic acid [0036].  Tsuchida teaches culturing the microbe with ≤ 700 mg/L of the undissociated form of the acetic acid and Ganuza Taberna teaches that the residual acetate/acetic acid concentration in the culture media after controlling the pH with the second strong acid must be below the acetate tolerance limit for the microalgae but is effective for inhibiting contaminating bacteria; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to determine an acetate toxicity threshold level of an Aurantiochytrium microalgae cell population and to maintain an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of Aurantiochytrium so as to detectably inhibit the growth of bacteria in the culture either by culturing the Aurantiochytrium at an acetic acid concentration less than 700 mg/L or by optimizing the amount of acetate in the culture (and in the microalgae) to be at a level which permits growth of the Aurantiochytrium, i.e. wherein the average internal microalgae cell acetate concentration is below the acetate toxicity threshold level of Aurantiochytrium, but detectably inhibits contaminating bacterial growth.
The residual concentration of acetate in the culture medium is a result effective variable which a person of ordinary skill in the art would expect to have an obvious effect on the internal microalgae cell acetate concentration and the inhibition of contaminating bacteria.
Therefore, a person of ordinary skill in the art would find it obvious to vary this parameter to achieve a culture which maintains an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of Aurantiochytrium but is still effective at inhibition of contaminating bacteria.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method disclosed by Ganuza Taberna comprising: providing a culture of microalgae cells, determining an acetate toxicity threshold level of the microalgae cell population, supplying the culture with at least one of acetate or acetic acid and controlling a pH of the culture medium and a residual acetate concentration in the culture medium to maintain an average internal microalgae cell acetate concentration below the determined acetate toxicity threshold level, wherein the pH is maintained at a pre-determined set point throughout a productive life of the culture to increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture (culturing the microalgae population on an acetic acid/pH-auxostat system at a constant pH of 7.5 wherein the BG-11 culturing medium comprised 2.5 g/L sodium acetate and the culture was not pH shocked) wherein the microalgae cells are Aurantiochytrium cells because Park and Tsuchida teach that Aurantiochytrium is a microalgae which can be cultured in media comprising acetic acid; therefore, claim 25 is prima facie obvious.
Claim 10 recites that the average internal microalgae cell acetate concentration of at least one species of microalgae in the culture is maintained at up to 150 g/L, in other words, the average internal microalgae cell acetate concentration is maintained at ≤ 150 g/L.
As discussed above, the residual concentration of acetate in the culture medium is a result effective variable which a person of ordinary skill in the art would expect to have an obvious effect on the internal microalgae cell acetate concentration which would determine the inhibition of the growth of the microalgae by the acetate and the inhibition of contaminating bacteria.
Therefore, a person of ordinary skill in the art would find it obvious to vary this parameter to achieve a culture which maintains an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of Aurantiochytrium but is still effective at inhibition of contaminating bacteria and would arrive at a residual acetate concentration which maintains the average internal microalgae cell acetate concentration below the limit of claim 10; therefore, claim10 is prima facie obvious.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".

Claims 1-8, 10, 12, 15-19 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ganuza Taberna in view of Park, Tsuchida and McCaffrey et al., WO 2010/080377 (Foreign patent document cite 3, IDS, 3/26/2019).
The discussion of Ganuza Taberna, Park and Tsuchida regarding claims 1-8, 10, 12, 15, 17 and 25-32 set forth in the rejection above is incorporated herein.
Ganuza Taberna discloses methods comprising: providing a culture of microalgae cells (Chlorella sp. microalgal cells; Example 1, [0074-5], Table 1; Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6), determining an acetate toxicity threshold level of the microalgae cell population (the acetate toxicity threshold level of the Chlorella sp. microalgae cell population is 7.5 g/L of acetate; Example 1, [0074-5], Table 1), supplying the culture with at least one of acetate or acetic acid and controlling a pH of the culture medium and a residual acetate concentration in the culture medium to maintain an average internal microalgae cell acetate concentration below the determined acetate toxicity threshold level, wherein the pH is maintained at a pre-determined set point throughout a productive life of the culture to increase growth of the microalgae cell population and inhibit growth of contaminating organisms in the culture (culturing the Chlorella sp. microalgae population on an acetic acid/pH-auxostat system at a constant pH of 7.5 wherein the BG-11 culturing medium comprised 2.5 g/L sodium acetate and the culture was not pH shocked; Control samples in Example 3, [0078-9], Table 3; Example 5, [0082-3], Table 5; Example 6, [0084-5], Table 6).
Ganuza Taberna does not specifically teach that the nitrogen source for the culture is monosodium glutamate, ammonia or ammonium; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the nitrogen source in the method disclosed by Ganuza Taberna to be monosodium glutamate, ammonia or ammonium in view of the disclosure of McCaffrey.
McCaffrey is drawn to methods of culturing algae (Abst.) wherein the algae can be the microalgae Chlorella (p. 6, ¶2).
McCaffrey teaches that the nitrogen source can be ammonia or monosodium glutamate (p. 9, bottom few lines).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ganuza Taberna in view of Tsuchida wherein the nitrogen source is ammonia or monosodium glutamate; therefore, claims 18-19 are prima facie obvious.
McCaffrey also teaches that industrial and municipal streams can be used for the culture (p. 2, bottom few lines); therefore, claim 16 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 6 regarding the rejection under 35 U.S.C. § 112(b) are moot as the rejection has been withdrawn. Regarding the rejections under 35 U.S.C. § 103, Applicant argues that Ganuza Taberna only teaches methods requiring a short term pH shock while the instant claims are drawn to maintaining a predetermined pH throughout the productive life of the microalgae culture without a short-term drop in pH to "shock" the culture.  This is unpersuasive as Ganuza Taberna discloses methods which anticipate the instant claims.  Please see the rejection under 35 U.S.C. § 102 set forth above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651